Petition for Writ of Mandamus Denied and Memorandum Opinion filed November
15, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00934-CV
                                      ____________

                          IN RE HAROLD B. MASON, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                             County Civil Court at Law No. 4
                                  Harris County, Texas
                              Trial Court Cause No. 990084



                       MEMORANDUM                      OPINION

       On October 25, 2011, relator Harold B. Mason, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Relator complains that the trial court denied his claim of indigence and he is unable to pay
the costs of the underlying suit.

       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to
amount to a clear and prejudicial error of law, or if it clearly fails to analyze or apply the
law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005).

       It is relator’s burder to supply a record sufficient to establish his right to mandamus
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). Relator has not established
that he is entitled to mandamus relief.

       Accordingly, we deny relator’s petition for writ of mandamus.


                                           PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                              2